By Section 109 of the amended charter, the people of Akron protected persons holding positions pursuant to appointment from eligible lists and those who had been continuously in the service in the same position for three years preceding the effective date of the amendments. The appellant did not come within either of those requirements, and therefore the judgment of the Court of Appeals should be, and is, affirmed.
Judgment affirmed.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS, MYERS, MATTHIAS and HART, JJ., concur.